Exhibit 10.12
[Lilly letterhead]
November 11, 2009
Personal and Confidential
Steven M. Paul, M.D.
Executive Vice President-Science and Technology
Eli Lilly and Company
Lilly Corporate Center
Indianapolis, IN 46285
Re: Exit Agreement
Dear Steve:
As we’ve discussed and recently announced, Eli Lilly and Company (“Lilly”) has
hired Dr. Jan Lundberg to assume the role of Executive Vice President, Science
and Technology, reporting to John C. Lechleiter, Chairman, President and Chief
Executive Officer of Lilly. Accordingly, we have discussed your departure from
Lilly and the transition of your current responsibilities. You and Lilly
acknowledge and agree that this agreement is motivated solely by the desire to
part ways on amicable terms and accommodate a smooth transition and that by
carrying out the terms of this agreement, neither you nor Lilly admit any
wrongful action or any liability to the other.
Based on Lilly’s decision to hire Dr. Lundberg at this time to assume the
Executive Vice President, Science and Technology role, you and Lilly have agreed
that you will retire from Lilly effective March 1, 2010. Because of the
importance of effecting a smooth transition of your responsibilities to
Dr. Lundberg and the disruption this transition timing has caused on your
individual retirement planning, Lilly has agreed to provide the following
onetime payment to you so long as you remain employed with Lilly through
February 28, 2010 and sign (and do not revoke) the release agreement described
below:
Onetime Discretionary Payment. Lilly agrees to pay you a lump sum payment equal
to two million dollars ($2,000,000), less all applicable taxes. Such payment
will be made to you within thirty (30) days of your departure from Lilly.
Please note that you will not be entitled to any special equity awards or equity
treatment as a result of this arrangement and you will forfeit the restricted
stock grant of 5,000 shares that was provided to you on or about December 18,
2000. Any other outstanding unvested equity awards that you have received will
vest immediately upon your retirement from Lilly and any payouts will be made in
accordance with the terms of those grants. In addition, as referenced in your
letter of understanding dated September 15, 2004, which is incorporated herein
by reference, upon your retirement you will be entitled to ten (10) years of
benefit service credit in addition to your actual service with Lilly because
your employment will be terminated for reasons other than a disciplinary
termination (as described in that letter). Such service would be used to
calculate your retirement benefit only (provided through the Lilly Retirement
Plan and the Lilly Excess Benefit Plan (Retirement)); this additional service
credit does not apply to other benefits.

 



--------------------------------------------------------------------------------



 



Steven M. Paul, M.D.
November 12, 2009
Page 2
Consistent with company policy, you will be required to sign (and not revoke) a
Release Agreement in the form provided to you by Lilly within the timeframe
described therein as a condition for receiving the payment described above.
If you have any questions, please call me at [phone number omitted].

          ELI LILLY AND COMPANY
      By:   /s/ Susan Mahony       Susan Mahony, Ph.D.        Sr. Vice
President, Human Resources       

 